Citation Nr: 1623298	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for left knee degenerative changes, associated with the postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to March 1995, including service in Southwest Asia. 

The left knee matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 20 percent disability rating for postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee and a 10 percent disability rating for degenerative changes of the left knee.

In December 2011 the Veteran appeared at a hearing at the RO before the undersigned.  A transcript of that hearing is in the claims file.

In March 2012, the Board recognized the TDIU issue as part of the increased rating claims on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2012 and January 2014, the Board remanded all of these claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal in the July 2014 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in July 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

In April 2016, the RO associated additional VA treatment records with the file.  It did not issue the required supplemental statement of the case.  In May 2016, the Veteran's representative waived initial RO consideration of those records.

The Board acknowledges that the issues of entitlement to service connection for a right knee disorder and entitlement to a temporary total evaluation due to a surgical procedure for the right knee disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues - namely, scheduling the Veteran for his requested Board hearing.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision.


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to a TDIU.

2.  The Veteran has undergone removal of semilunar cartilage that is symptomatic.

3.  Throughout the appeal, the postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee have been manifested by, at worst, moderate recurrent lateral instability without subluxation.
4.  Throughout the appeal, the Veteran's left knee degenerative changes have been manifested by degenerative arthritis with extension limited to, at worst, 5 degrees and flexion limited to, at worst, 90 degrees, when considering functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a separate rating of 10 percent for removal of the semilunar cartilage have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

3.  The criteria for a disability rating in excess of 20 percent for the postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257, 5259 (2015).

4.  The criteria for a disability rating in excess of 10 percent for the left knee degenerative changes, associated with the postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a January 2015 statement, the Veteran wrote that he wanted to withdraw the appeal as to the issue of entitlement to TDIU.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claims, a letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the April 2009 notice letter to the Veteran regarding his increased rating claims.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all evidence necessary for equitable resolution of the issues has been obtained.  There is no indication of additional evidence that would be reasonably likely to substantiate the appeal.  His service treatment records (STRs) and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's left knee disabilities have worsened since the last VA examination in November 2014.  Although he has continued to receive VA treatment for knee pain, no change in the disability has been shown.  A March 2016 record shows that he actually had no knee instability.  Consequently, another examination to evaluate the severity of these disabilities is not.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Furthermore, the Veteran was afforded a Board hearing in December 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010) and discussing 38 C.F.R. § 3.103(c)(2) (2015)).

Here, during the Board hearing, the undersigned asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claims for benefits (i.e., a worsening of the Veteran's left knee symptoms).  The representative and the VLJ asked the Veteran questions to ascertain whether there was additional outstanding evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2012 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for additional VA examinations, which he had in April 2012, February 2014, and November 2014.  The Veteran has contended that examinations for his right knee claim were inadequate, but has not reported any specific deficiency with regard to examinations of the left knee.  On their face, the examinations contain the findings needed to rate his knee disability.

Additionally, the remands directed the AOJ to readjudicate the claims, which was accomplished in the May 2012 and July 2014 SSOCs.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Left Knee Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The unappealed rating decisions of July 1995 and May 2004 granted service connection for the left knee disability and established separate ratings for instability and limitation of motion respectively.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 20 percent rating for the left knee disability based on instability and removal of the semilunar cartilage under DCs 5257 and 5259.  38 C.F.R. § 4.71a.  He is also in receipt of a 10 percent rating for his left knee disability for limitation of flexion related to traumatic arthritis under DCs 5010 and 5260.  38 C.F.R. § 4.71a.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint, or joints, that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Here, the appropriate limitation of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  This is the maximum schedular disability rating available under DC 5259.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Court clarified that although pain may cause functional impairment; pain without additional actual limitation of function does not equate to limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  The Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Mitchell.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under Diagnostic Code 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran was in receipt of a temporary total rating under 38 C.F.R. § 4.30 (2015) for postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee from January 28, 2008, to July 31, 2008.  

At a February 19, 2008, VA treatment visit, the Veteran was status post a revision anterior cruciate ligament repair status post traumatic rupture of his left knee in January 2008.  The Veteran's active range of motion (AROM) in the left knee was 0-100 degrees in supine.  At a February 21, 2008, VA treatment visit, the Veteran's AROM of the left knee was 0-105 degrees in supine.  A private medical opinion dated that same month indicated that the Veteran could not return to work until July 2008 due to his January 2008 left knee surgery.

At a March 2008 VA treatment visit, the Veteran's AROM was 0-100 degrees and 0-120 degrees when tested again that day.

At an April 2008 VA knee examination the Veteran reported persistent left knee effusion and instability.  He used a cane and elastic knee wrap, which he stated were "somewhat" beneficial.  The Veteran denied the use of any medication for his left knee.  The Veteran stated his current walking, standing, and weight-bearing tolerance was limited to 45 minutes to an hour.  He could not complete any yard, household, or vehicle maintenance or repair tasks that required any sort of kneeling, crouching, squatting, crawling, or climbing type activities.  At the examination, the VA examiner noted that the Veteran held a cane in his right hand, but he did not use the cane for support.  He walked freely and briskly without an antalgic gait.  The Veteran wore his left knee elastic knee wrap.  The McMurray sign test was negative.  His ranges of motion of the left knee were normal, both pre and post repetitive motion.  

An X-ray taken at the examination revealed left knee degenerative joint disease, mild with a status post revision anterior cruciate ligament reconstruction.

At a May 2008 VA treatment visit, AROM of the left knee was 0-130 degrees.

The Veteran was afforded another VA knee examination in December 2009.  At the examination, the Veteran complained of pain and occasional swelling.  He used a neoprene sleeve, which he stated stabilized the joint, but did not provide pain relief.  He did not use any other assistive device or brace for his left knee.  A physical examination revealed a normal gait.  Ranges of motion of the left knee were extension to 0 degrees and flexion to 120 degrees; with crepitus and mild pain, but without effusion.  

The examiner determined that the Veteran did not have any instability to varus or valgus stress tests and had a negative Lachman's test.  An X-ray of the left knee taken in August 2009, and described at the examination; revealed degenerative joint disease in the medial, lateral, and patellofemoral joints of the left knee with surgical changes consistent with the ACL repair.

At his December 2011 Board hearing, the Veteran testified that he experienced instability of his left knee.  He had trouble walking up and down stairs.  If he overextended his knee and took a step, then he experienced a "booble, a slight wiggle."  The Veteran reported that during weather changes, his left knee would swell and get stiff.  He testified that he was issued a knee brace by VA.  The Veteran stated that he experienced limitation of motion, where he could not straighten his left knee all the way.  He reported that sometimes he had weakness and tiring fatigue.  At times, he had sharp pains in his left knee.  The Veteran stated that he did not feel comfortable working out or playing sports with his left knee.  

The Veteran was provided another VA knee examination in April 2012.  He told the examiner that he used a left knee brace constantly.  At the examination, the Veteran reported daily pain, stiffness, and decreased ranges of motion of the left knee.  The ranges of the motion of the left knee were:  flexion to 135 degrees, with objective evidence of painful motion beginning at 90 degrees; and, extension to 5 degrees with objective evidence of painful motion beginning at 5 degrees.  Stability testing of the left knee revealed a normal posterior drawer test, a 1+ (with 3+ being the worst) on Lachman testing and medial-lateral instability testing.  X-ray evidence obtained at the examination did not reveal patellar subluxation of the left knee.  

In a January 2014 VA treatment visit, the Veteran reported severe left knee pain that restricted his activity.  He was not taking any medications or doing physical therapy.  The physician determined that the Veteran's gait was normal and he was ambulatory without assistance.  His left knee was stable to varus/valgus testing.  

The Veteran was afforded a VA knee examination in February 2014.  At the examination, he reported daily moderate to severe mechanical left knee pain with mild effusion.  He also experienced rare episodic instability and locking of the left knee.  His ranges of motion of the left knee were normal at the examination without evidence of painful motion.  The Veteran had full muscle strength of the left knee.  He had normal stability of the left knee on medial-lateral instability testing and posterior drawer testing.  He had 1+ (with 3+ being the worst) anterior instability of the left knee on the Lachman test.  X-ray evidence did not reveal patellar subluxation of the left knee.  The examiner found that the Veteran had chronic pain of the left knee.  The examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.  

The Veteran was provided another VA knee examination in November 2014.  At the examination, the Veteran's left knee was manifested by flexion to 130 degrees and extension to -5 degrees with no objective evidence of pain.  The Veteran did not have pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran had full muscle strength of the left knee.  The Veteran did not have ankylosis or subluxation of the left knee.  Joint stability testing of the left knee was normal.  The examiner noted that the Veteran used a cane occasionally as an assistive device.  The examiner found that the Veteran still had weakness and thus squatting and climbing ladders should be restricted.

The remaining VA and private treatment records do not provide evidence contrary to that described above.

Analysis

Although a single combined rating has been provided under DCs 5257 and 5259; a question arises as to whether separate ratings are warranted.  Separate ratings are warranted when diagnostic codes contemplate wholly separate manifestations of the same disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The evaluation of the same disability under various diagnostic codes is, however, prohibited.  Id., 38 C.F.R. § 4.14 (2014).  

The Veteran has undergone partial removal of the meniscus which is symptomatic in that he experiences occasional locking.  These symptoms are not specifically contemplated in the ratings for other knee disabilities.  Accordingly, a separate rating is warranted under DC 5259.

A higher rating under DC 5257 would require severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  Examinations have shown at most +1 out of 3 instability in some ligaments with others being normal.  The Veteran has reported some feelings of instability, but has not described severe instability.  This evidence is against finding more than moderate instability.  There have been no reports of subluxation.  Accordingly, a rating in excess of 20 percent is not warranted under DC 5257.

The record does not contain evidence of severe recurrent subluxation or lateral instability of the left knee, to warrant a higher disability rating under DC 5257.  38 C.F.R. § 4.71a.  None of the examinations or treatment records document subluxation of the left knee.  Despite the Veteran's use of a cane and brace for his left knee and his own statements of instability, the Veteran was only found to have instability of the left knee at the April 2012 and February 2014 VA examinations following stability testing.  At these examinations, the Veteran had normal posterior drawer testing, and 1+ (with 3+ being the worst) anterior instability of the left knee on the Lachman testing.  At the April 2012 VA examination, the Veteran also had 1+ (with 3+ being the worst) on medial-lateral instability testing.  None of the other VA examinations document instability of the left knee.  The Veteran's gait was found to be normal at all of the examinations.  At the April 2008 VA examination, the VA examiner noted that the Veteran did not use his cane for support, even though he held it in his right hand.  Thus, based on the aforementioned evidence, the Board finds that the Veteran's current instability from his service-connected postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee is shown to best manifest moderate recurrent instability, which warrants the current 20 percent disability rating.  38 C.F.R. § 4.71a, DCs 5257.

DC 5258 provides a 20 percent rating for dislocation of the semilunar cartilage.  There has been partial removal of the cartilage, but no findings or complaints of cartilage dislocation.

A remaining question is whether the Veteran is entitled to higher ratings for limitation of motion under DCs 5260 or 5261.  Here, although the Veteran has some limitation of motion of the left knee, there is no evidence during the appeal period of extension of the left knee limited to 10 degrees or flexion limited to 45 degrees, even with consideration of his pain, to warrant a higher or separate disability rating for the service-connected degenerative changes of the left knee under DCs 5260 or 5261.  38 C.F.R. § 4.71a.

During the appeal period, the Veteran's left knee has been manifested by, at worst, extension limited to 5 degrees.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  38 C.F.R. § 4.71a.  When, as here, there is some limitation of motion of the specific joint involved that is noncompensable (0 percent) under the appropriate DC (here, DC 5261), then DC 5010 (DC 5003) provides a rating of 10 percent.  Id.  The Veteran is currently in receipt of this 10 percent rating for his service-connected degenerative changes of the left knee under DCs 5010-5261.  Id.  This contemplates X-ray evidence of arthritis with noncompensable limitation of motion.

The Veteran is not entitled to a separate disability rating for limitation of flexion, because he has not had compensable limitation in that range at any time during the appeal.  Throughout the appeal period, his range of flexion has been far in excess of 45 degrees, even with consideration of his pain, to warrant a compensable disability rating under DCs 5260 or 5261.  38 C.F.R. § 4.71a.

The evidence does not show that his symptoms result in additional functional limitation to the extent that the left knee disabilities warrant higher disability ratings.  38 C.F.R. § 4.71a.  

The Veteran denied flare-ups at each of the VA examinations.  Repetitive motion did not result in a compensable limitation of motion; and thus indicated that there was not additional limitation due to weakness or easy fatigability that would serve as the basis for a higher rating.  Examiners noted the point at which pain began, but pain did not result in limitation that would warrant higher ratings based on limitation of motion.
.
At his December 2011 Board hearing, the Veteran testified, in pertinent part, that he sometimes he had weakness and tiring fatigue in his left knee.  At times, he had sharp pains in his left knee.  The Veteran stated that he did not feel comfortable working out or playing sports with his left knee.  Nonetheless subsequent examinations did not show additional limitation of function warranting increased ratings.

At the April 2012 VA examination, the Veteran reported daily pain, stiffness, and decreased ranges of motion of the left knee.  The Veteran denied experiencing any flare-ups that impacted the function of the left knee.  The Veteran was able to perform repetitive-use testing of the left knee with three repetitions.  His extension of the left knee remained the same following the repetitive-motion testing.  His flexion of the left knee dropped from 135 degrees (pre-test) to 130 degrees following the repetitive-motion testing.  The examiner determined that the Veteran did have additional limitation in ranges of motion of the left knee following repetitive-use testing.  The Veteran also had functional loss and/or functional impairment of the left knee.  Specifically, the Veteran had weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing of the left knee.

In a January 2014 VA treatment visit, the Veteran reported severe left knee pain that restricted his activity.  

At the February 2014 VA examination, the Veteran reported daily moderate to severe mechanical left knee pain.  The Veteran denied any flare-ups that impacted the function of his left knee.  The Veteran was able to perform repetitive-use testing with three repetitions of the left knee, and his ranges of motion of the left were unchanged and remained normal.  The examiner determined that the Veteran did not have additional limitation in ranges of motion of the left following repetitive-use testing.  The Veteran also did not have functional loss and/or functional impairment of the left knee.  He had tenderness or pain to palpation of the left knee.  The examiner found that the Veteran had chronic pain of the left knee.  The examiner determined that, based on the available medical documentation, current medical history, and physical examination findings, he was unable to comment on whether the Veteran's pain, weakness, fatigability, or incoordination could significantly limit his functional ability during a flare-up, or when the joint was used repeatedly over a period of time without resorting to mere speculation.

In an October 2014 medical opinion, the Veteran's treating VA physician stated that the Veteran experienced a buckling episode of the left knee in November 2013 and a long period of instability.

At the November 2014 VA examination, the Veteran denied any flare-ups that impacted the function of the left knee.  The examiner found that the Veteran still had weakness and thus squatting and climbing ladders should be restricted.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner found that the Veteran did not have additional functional loss or range of motion after three repetitions of the left knee.  The examiner noted that the Veteran's left knee was not being examined immediately after repetitive use over time; thus, the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination could significantly limited the left knee's functional ability with repeated over a period of time, as the examiner was not a witness to this situation.  The examiner noted that the Veteran's left knee was also not being examined during a flare-up; thus, the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability with flare-ups, as the examiner found that the Veteran did not have any flare-ups of the left knee.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher or separate disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant higher or separate disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of remaining DCs potentially applicable to rating the knee disability.  The Veteran may not be assigned a separate or higher disability rating under DC 5256 because the left knee has not been shown to be ankylosed, as demonstrated by the ranges of motion shown at the VA examinations.  38 C.F.R. § 4.71a.  The November 2014 VA examiner also determined that the Veteran's left knee was not ankylosed.  38 C.F.R. § 4.71a, DC 5256.  The Veteran is not entitled to a separate disability rating under DC 5258 because the evidence does not show dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  The April 2012 VA examiner determined that the Veteran did not have a meniscal (semilunar cartilage) dislocation in his left knee.  Dislocated semilunar cartilage is not documented in the other VA examinations or in the treatment records, to include the X-rays.  DC 5262 cannot provide a separate or higher disability rating as the evidence of record does not document that the Veteran has impairment of his tibia and fibula.  38 C.F.R. § 4.71a.  The November 2014 VA examination specifically found that the Veteran did not have medial tibial stress syndrome or any other tibial and/or fibular impairment.  Impairment of the left tibia and fibula is not documented in the other VA examinations or in the treatment records.  Finally, DC 5263 cannot provide a separate disability rating for the Veteran as the evidence of record does not establish that the Veteran's left knee is manifested by genu recurvatum.  38 C.F.R. § 4.71a.  The April 2012 VA examiner determined that the Veteran's left knee was not manifested by evidence of an acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing.  Genu recurvatum is not documented in the other VA examinations or in the treatment records.  

Additionally, the Board notes that the Veteran is already in receipt of a separate disability rating for his left knee scar.  This issue is not currently on appeal.  Thus, an additional separate disability rating for his left knee scar is not warranted. 

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505.  However, at no time during the relevant appeal period have the service-connected left knee disabilities more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, staged ratings are not for application in the instant case.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee at any time during the appeal period.  The preponderance of the evidence is also against the assignment of a disability rating in excess of 10 percent for the service-connected degenerative changes of the left knee at any time during the appeal period.  Thus, the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular

Regulations also provide for extraschedular ratings in exceptional cases.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's left knee fully address his symptoms, which include mainly pain, instability, stiffness, swelling, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, instability, stiffness, swelling, and limitation of motion that affects his ability to stand and walk for prolonged periods.  The regulations address limitation of motion, pain, stiffness, swelling, and instability, and the Veteran's symptoms were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the left knee and his stability were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, instability and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The claim concerning the Veteran's entitlement to a TDIU is dismissed.

A separate 10 percent rating for removal of the semilunar cartilage of the left knee is granted.

A rating in excess of 20 percent for the service-connected postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee is denied.

A rating in excess of 10 percent for the service-connected left knee degenerative changes, associated with the postoperative residuals of partial medial and lateral meniscectomies with anterior cruciate ligament insufficiency and chondromalacia of the left knee, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


